DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 10-20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al., (US 20140058197; hereinafter Salahieh) in view of Crosby et al., (US 20110224665; hereinafter Crosby).
Regarding claim 1, Salahieh discloses (Figures 6A-6C) a cardiac tissue mapping system for introducing to tissue of a heart formed by a wall and having a passage leading thereto, comprising: a catheter probe (57 shown in Figures 17A-17B for example) having a distal end; and said distal end comprising a flexible and stretchable circuit (89 shown in Figures 1A-1B for example) embedded with a plurality of electrodes (a first group of elements 6), one or more actuators (a second group of elements 6) different from said plurality of electrodes (the second group of elements 6 form a different group of elements from said plurality of electrodes/first group of elements 6), and one or more sensors (51), wherein said distal end is carried by said distal extremity of said catheter probe for mapping the wall of the cardiac tissue ([0098]-[0101], [0135]); said circuit detects arrhythmia severity in the cardiac tissue via the one or more sensors (51), performs real-time ablation therapy via the one or more actuators (6) based on the detected arrhythmia severity in the cardiac tissue ([0098]-[0101], [0135], [0194]-[0196]) but fails to disclose that said circuit simultaneously delivers via said plurality of electrodes localized stimulation therapy based on the detected arrhythmia severity and performs real-time ablation therapy via the one or more actuators based on the detected arrhythmia severity in the cardiac tissue. However, Crosby teaches an electrosurgical treatment device in which one group of a plurality of electrodes are used to treat a target region using a first stimulation electrosurgical treatment, while another group of the same plurality of electrodes are used to treat another target region using a different electrosurgical treatment ([0027], [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salahieh such that the plurality of electrodes perform a first stimulation electrosurgical treatment and a second electrosurgical treatment simultaneously, as taught by Crosby, because the modification would provide unilateral or bilateral treatment, as desired (Crosby; [0077]). Furthermore, Salahieh discloses that when an electrode is described to perform a particular function, such as ablation, it should not be construed to mean the electrode is incapable of performing another electrode function such as mapping, sensing or stimulating ([0098]). In the modified device, this treatment would be based on the detected arrhythmia severity of the heart, as disclosed by Salahieh. Therefore, the circuit of the modified device would detect arrhythmia severity in the cardiac tissue via the one or more sensors (51), perform real-time ablation therapy via the one or more actuators (6) based on the detected arrhythmia severity in the cardiac tissue, and simultaneously delivers via said plurality of electrodes (6/51) localized stimulation therapy based on the detected arrhythmia severity.
Regarding claim 2, Salahieh further discloses (Figures 1A-18O) that the flexible and stretchable circuit (89) is formed from a biocompatible polymer membrane which conforms to a tissue surface being mapped [0108]).
Regarding claim 3, Salahieh further discloses (Figures 1A-18O) that said distal end of said catheter probe further comprises sensors for evaluating mechanical function of said heart tissue ([0185]).
Regarding claim 4, Salahieh further discloses (Figures 1A-18O) that said sensors at said distal end of said catheter probe evaluate electrical impedance of said heart tissue ([0185]).
Regarding claim 6, Salahieh further discloses (Figures 1A-18O) that said actuators and sensors at said distal end of said catheter probe evaluate electrical characteristics of said heart tissue ([0135]).
Regarding claim 10, Salahieh further discloses (Figures 1A-18O) that said flexible and stretchable circuit comprises a plurality of optical sources ([0167], [0211]-[0212]).
Regarding claim 11, Salahieh further discloses (Figures 1A-18O and 28A-28D) that the distal end of said catheter probe comprises a tip (40) extending distally from said catheter for physically anchoring said catheter probe into an orifice of the heart ([0148]).
Regarding claim 12, Salahieh further discloses (Figures 1A-18O) that said orifice comprises one of a coronary sinus, right ventricular outflow tracts, pulmonary veins and superior and inferior vena cava ([0207]).
Regarding claim 13, Salahieh further discloses (Figures 1A-18O) that said flexible and stretchable circuit is formed in at least one preconfigured strip for conforming to the tissue being mapped ([105]).
Regarding claim 14, Salahieh further discloses (Figures 1A-18O) that said catheter probe can be utilized for any type of tissue in said heart ([100], [205], [0267]).
Regarding claim 15, Salahieh further discloses (Figures 1A-18O) that the plurality of electrodes (6) deliver electrical energy to said cardiac tissue ([0101]).
Regarding claim 16, Salahieh further discloses (Figures 1A-18O) that said electrical energy is delivered to said cardiac tissue to provide the localized stimulation therapy to said cardiac tissue ([0098]).
Regarding claim 17, Salahieh further discloses (Figures 1A-18O) that said electrical energy is delivered to said cardiac tissue for heating said cardiac tissue ([0098]).
Regarding claim 18, Salahieh further discloses (Figures 1A-18O) that said biocompatible polymer membrane ([0089]) is stretchable ([0173]) and monitors electrical activity on both an anterior and posterior surface of a heart ([0135]: since the circuitry surrounds the entire balloon, as shown in the figures, electrical activity is monitored on both an anterior and posterior surface of the heart).
Regarding claim 19, Salahieh further discloses (Figures 1A-18O) that said catheter probe is implantable in said heart to deliver therapy or gather sensor data ([0098]).
Regarding claim 20, Salahieh further discloses (Figures 1A-18O) that said system is programmable to provide therapy if a set of sensor parameters (contact detection) is detected ([0272]).
Regarding claim 25, Salahieh discloses (Figures 7A-7E) a cardiac tissue ablation device, comprising: a catheter probe (57) having a distal end; a flexible and stretchable membrane circuit (89) having a plurality of electrodes (a first group of elements 6), a plurality of actuators (a second group of elements 6) different from said plurality of electrodes (the second group of elements 6 form a different group of elements from said plurality of electrodes/first group of elements 6), and a plurality of sensors (51) affixed to said distal end of said catheter probe; and said plurality of actuators and sensors being configured to perform multiple functions in connection with said cardiac tissue, wherein said distal end of said catheter probe is configured to map said cardiac tissue ([0098]-[0101], [0135], [0185]), said circuit is configured to detect arrhythmia severity in the cardiac tissue via the one or more sensors (51), perform real-time ablation therapy via the one or more actuators (6) based on the detected arrhythmia severity in the cardiac tissue ([0098]-[0101], [0135], [0194]-[0196]) but fails to disclose that said circuit is configured to simultaneously deliver via said plurality of electrodes localized stimulation therapy based on the detected arrhythmia severity and perform real-time ablation therapy via the one or more actuators based on the detected arrhythmia severity in the cardiac tissue. However, Crosby teaches an electrosurgical treatment device in which one group of a plurality of electrodes are used to treat a target region using a first stimulation electrosurgical treatment, while another group of the same plurality of electrodes are used to treat another target region using a different electrosurgical treatment ([0027], [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salahieh such that the plurality of electrodes perform a first stimulation electrosurgical treatment and a second electrosurgical treatment simultaneously, as taught by Crosby, because the modification would provide unilateral or bilateral treatment, as desired (Crosby; [0077]). Furthermore, Salahieh discloses that when an electrode is described to perform a particular function, such as ablation, it should not be construed to mean the electrode is incapable of performing another electrode function such as mapping, sensing or stimulating ([0098]). In the modified device, this treatment would be based on the detected arrhythmia severity of the heart, as disclosed by Salahieh. Therefore, the circuit of the modified device would be configured to detect arrhythmia severity in the cardiac tissue via the one or more sensors (51), perform real-time ablation therapy via the one or more actuators (second group of elements 6) based on the detected arrhythmia severity in the cardiac tissue, and simultaneously deliver via said plurality of electrodes (first group of elements 6) localized stimulation therapy based on the detected arrhythmia severity.
Claims 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Crosby as applied to claims 1 and 6 above, and further in view of Soykan et al., (US 20140088442; hereinafter Soykan).
Regarding claims 5 and 8, Salahieh/Crosby fails to teach that said actuators and sensors at said distal end of said catheter probe perform the metabolic function evaluation of said heart tissue, wherein said sensors comprise an array of at least one of pH sensors and at least one of potassium ion sensors to provide an indication of metabolic state of said cardiac tissue underlying said sensors. However, Soykan teaches a medical monitoring device comprising sensors and actuators for the metabolic function evaluation of heart tissue ([0143]), wherein said sensors comprise an array of at least one of pH sensors and at least one of potassium ion sensors to provide an indication of metabolic state of said cardiac tissue underlying said sensors ([0136], [0270]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salahieh/Crosby to include sensors and actuators for the metabolic function evaluation of said heart tissue, wherein said sensors comprise an array of at least one of pH sensors and at least one of potassium ion sensors to provide an indication of metabolic state of said cardiac tissue underlying said sensors, as taught by Soykan, because the modification would provide a more detailed understanding of the levels of various electrolytes (Soykan; [0270]).
Regarding claim 9, Salahieh/Crosby teaches the cardiac tissue mapping system of claim 6, and that said sensors comprise an array of temperature sensors for monitoring a spatial and temporal distribution of temperature ([0115]), but fails to disclose that said sensors comprise an array of at least one of pH sensors and at least one of potassium ion sensors. However, Soykan teaches a medical monitoring device comprising sensors ([0143]), wherein said sensors comprise an array of at least one of pH sensors and at least one of potassium ion sensors ([0136], [0270]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salahieh/Crosby to include sensors and actuators for the metabolic function evaluation of said heart tissue, wherein said sensors comprise an array of at least one of pH sensors and at least one of potassium ion sensors to provide an indication of metabolic state of said cardiac tissue underlying said sensors, as taught by Soykan, because the modification would provide a more detailed understanding of the levels of various electrolytes (Soykan; [0270]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Crosby as applied to claim 6 above, and further in view of Zdeblick et al., (US 20080306394; hereinafter Zdeblick).
Regarding claim 7, Salahieh/Crosby teaches the cardiac tissue mapping system of claim 6, but fails to disclose that said electrical characteristics include at least one of threshold of excitation, functional and effective refractory period, conduction velocity, and wavelength and restitution properties of the foregoing characteristics. However, Zdeblick teaches a medical monitoring device measuring electrical characteristics including at least one of threshold of excitation, functional and effective refractory period, conduction velocity, and wavelength and restitution properties of the foregoing characteristics ([0010]-[0013]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salahieh/Crosby such that said electrical characteristics include at least one of threshold of excitation, functional and effective refractory period, conduction velocity, and wavelength and restitution properties of the foregoing characteristics, as taught by Zdeblick, because the modification would allow the determination of areas of abnormal wave conduction, e.g., pre-ischemic or ischemic areas of tissue (Zdeblick; [0010]).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Crosby as applied to claim 19 above, and further in view of Ghaffari et al., (US 20100087782; hereinafter Ghaffari).
Regarding claims 21-22, Salahieh/Crosby fails to teach that said system further comprises wireless communication device for sending and receiving information or for being programmed by a device outside a patient, wherein said system further comprises a plurality of wireless communication devices configured for local coordination of data gathering, computations analysis and subsequent delivery from on- board actuators. However, Ghaffari teaches a medical monitoring system which comprises wireless communication device for sending and receiving information or for being programmed by a device outside a patient, wherein said system further comprises a plurality of wireless communication devices configured for local coordination of data gathering, computations analysis and subsequent delivery from on- board actuators ([0009], [0024], [0062], [0064], [0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salahieh/Crosby to include wireless communication device for sending and receiving information or for being programmed by a device outside a patient, wherein said system further comprises a plurality of wireless communication devices configured for local coordination of data gathering, computations analysis and subsequent delivery from on- board actuators, further wherein said system further comprises a network of wirelessly connected devices configured for real-time monitoring and automatic therapy delivery, as taught by Ghaffaru, because the modification would reduce the bulk of the device by removing the need for wired connections. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Crosby as applied to claim 1 above.
Regarding claim 24, Salahieh/Crosby teaches the cardiac tissue mapping system of claim 1, wherein said system is configured to achieve high resolution mapping of the wall of the cardiac tissue, but fails to teach that the resolution is from about 300 micrometers to about 5 millimeters. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Salahieh/Crosby to include a resolution from about 300 micrometers to about 5 millimeters since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered and are persuasive. Therefore, the rejection(s) have been withdrawn. However, a new ground of rejection is made in view of a new interpretation of the Salahieh reference. Under the new interpretation, Salahieh teaches that electrodes 51 can be used in conjunction with electrodes (a first group or elements 6) and actuators (a second group of elements 6) different from said plurality of electrodes (the second group of elements 6 form a different group of elements from said plurality of electrodes/first group of elements 6) in order to provide simultaneous sensing (using elements 51) and ablation/stimulation (using elements 6), ([0194]-[0196]). Crosby teaches providing two different electrosurgical treatments to two different target area simultaneously. In combination, the modified device could perform ablation therapy (first electrosurgical treatment) and deliver stimulation therapy (second electrosurgical treatment) simultaneously while sensing. Therefore, the Salahieh/Crosby combination teaches the invention as claimed at least in claims 1 and 25. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794